ANNEX V TO SECURITIES PURCHASE AGREEMENT FORM OF WARRANT THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. No. 08–1-2 AMERICAN SECURITY RESOURCES CORPORATION COMMON STOCK PURCHASE WARRANT CLASS 08-3 1.Issuance.In consideration of good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by AMERICAN SECURITY RESOURCES CORPORATION, a Nevada corporation (the “Company”), or registered assigns (the “Holder”) is hereby granted the right to purchase at any time, on or after the Commencement Date (as defined below) until 5:00 P.M., New York City time, on the Expiration Date (as defined below), Thousand ()4 fully paid and nonassessable shares of the Company’s Common Stock, $0.001 par value per share (the “Common Stock”), at an initial exercise price per share (the “Exercise Price”) of $5 per share, subject to further adjustment as set forth herein.This Warrant is being issued pursuant to the terms of that certain Securities Purchase Agreement, dated as of February , 2008 (the “Securities Purchase Agreement”), to which the Company and Holder (or Holder’s predecessor in interest) are parties.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Securities Purchase Agreement.This Warrant was originally issued to the Holder or the Holder’s predecessor in interest on , 206 (the “Issue Date”). 2.Exercise of Warrants. 2.1General. (a)This Warrant is exercisable in whole or in part at any time and from time to time commencing on the Issue Date.Such exercise shall be effectuated by submitting to the Company (either by delivery to the Company or by facsimile transmission as provided in Section 8 hereof) a completed and duly executed Notice of Exercise (substantially in the form attached to this Warrant Certificate) as provided in the Notice of Exercise (or revised by notice given by the Company as contemplated by the Section headed “NOTICES” in the Securities Purchase Agreement).The date such Notice of Exercise is faxed to the Company shall be the “Exercise Date,” provided that, if such exercise represents the full exercise of the outstanding balance of the Warrant, the Holder of this Warrant tenders this Warrant Certificate to the Company within five (5) Trading Days thereafter.The Notice of Exercise shall be executed by the Holder of this Warrant and shall indicate (i) the number of shares then being purchased pursuant to such exercise and (ii) if applicable (as provided below), whether the exercise is a cashless exercise. (b)The provisions of this Section 2.1(b) shall only be applicable (i) (x) on or after the six (6) month anniversary of the Issue Date, and (y) if, and only if, for any reason on the Exercise Date there is no effective registration statement naming the Holder as selling stockholder pursuant to which the Holder would be entitled to sell the Warrant Shares on such date, and (ii) on the Automatic Exercise Date (as defined below), even if there is an effective Registration Statement covering the Warrant Shares on such date.If the Notice of Exercise form elects a “cashless” exercise, the Holder shall thereby be entitled to receive a number of shares of Common Stock equal to (w) the excess of the Current Market Value (as defined below) over the total cash exercise price of the portion of the Warrant then being exercised, divided by (x) the Market Price of the Common Stock.For the purposes of this Warrant, the terms (y) “Current Market Value” shall mean an amount equal to the Market Price of the Common Stock, multiplied by the number of shares of Common Stock specified in the applicable Notice of Exercise, and (z) “Market Price of the Common Stock” shall mean the VWAP for the Trading Day immediately prior to the Exercise Date. (c)If the Holder provides on the Notice of Exercise form that the Holder has elected a “cash” exercise (or if the cashless exercise referred to in the immediately preceding paragraph (b) is not available in accordance with its terms), the Exercise Price per share of Common Stock for the shares then being exercised shall be payable, at the election of the Holder, in cash or by certified or official bank check or by wire transfer in accordance with instructions provided by the Company at the request of the Holder. (d)Upon the appropriate payment, if any, of the Exercise Price for the shares of Common Stock purchased, together with the surrender of this Warrant Certificate (if required), the Holder shall be entitled to receive a certificate or certificates for the shares of Common Stock so purchased.The Company shall deliver such certificates representing the Warrant Shares in accordance with the instructions of the Holder as provided in the Notice of Exercise (the certificates delivered in such manner, the “Warrant Share Certificates”) within three (3) Trading Days (such third Trading Day, a “Delivery Date”) of (i) with respect to a “cashless exercise,” the Exercise Date or the Automatic Exercise Date, as the case may be, or, (ii) with respect to a “cash” exercise, the later of the Exercise Date or the date the payment of the Exercise Price for the relevant Warrant Shares is received by the Company. (e)The Holder shall be deemed to be the holder of the shares issuable to it in accordance with the provisions of this Section 2.1 on the Exercise Date. 2.2Limitation on Exercise. Notwithstanding the provisions of this Warrant, the Securities Purchase Agreement or of the other Transaction Agreements, in no event (except (i) as specifically provided in this Warrant as an exception to this provision, or (ii) while there is outstanding a tender offer for any or all of the shares of the Company’s Common Stock) shall the Holder be entitled to exercise this Warrant, or shall the Company have the obligation to issue shares upon such exercise of all or any portion of this Warrant to the extent that, after such exercise the sum of (1) the number of shares of Common Stock beneficially owned by the Holder and its affiliates (other than shares of Common Stock which may be deemed beneficially owned through the ownership of the unexercised portion of the Warrants or other rights to purchase Common Stock or through the ownership of the unconverted portion of convertible securities), and (2) the number of shares of Common Stock issuable upon the exercise of the Warrants with respect to which the determination of this proviso is being made, would result in beneficial ownership by the Holder and its affiliates of more than 4.99% of the outstanding shares of Common Stock (after taking into account the shares to be issued to the Holder upon such exercise).For purposes of the proviso to the immediately preceding sentence, beneficial ownership shall be determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended, except as otherwise provided in clause (1) of such sentence.Nothing herein shall preclude the Holder from disposing of a sufficient number of other shares of Common Stock beneficially owned by the Holder so as to thereafter permit the continued exercise of this Warrant. 2.3Automatic Exercise.If any portion of this Warrant remains unexercised as of the Expiration Date and the Market Price of the Common Stock as of the Expiration Date is greater than the applicable Exercise Price as of the Expiration Date, then, without further action by the Holder, this Warrant shall be deemed to have been exercised automatically onthe date (the “Automatic Exercise Date”) which is the day immediately prior to the close of business on the Expiration Date (or, in the event that the Expiration Date is not a Trading Day, the immediately preceding Trading Day) as if the Holder had duly given a Notice of Exercise for a “cashless” exercise as contemplated by Section 2.1(b) hereof, and the Holder (or such other person or persons as directed by the Holder) shall be treated for all purposes as the holder of record of such Warrant Shares as of the close of business on such Automatic Exercise Date. This Warrant shall be deemed to be surrendered to the Company on the Automatic Exercise Date by virtue of this Section 2.3 without any action by the Holder. 2.4Certain Definitions.As used herein, each of the following terms has the meaning set forth below, unless the context otherwise requires: (a)“Commencement Date” means the date the Specific Purchase Note has been paid or otherwise satisfied in full. (b)“Expiration Date” means the earlier of (i) the Scheduled Expiration Date or (ii) the Accelerated Expiration Date (as defined below). (c)“Scheduled Expiration Date” means the date which is the last calendar day of the month in which the seventh anniversary of the Issue Date occurs. (d)“Specific Purchase Note” means the Purchase Note issued by the Holder (or the Holder’s predecessor in interest) on the Issue Date specifically designated as payment of the balance of the purchase price for this specific Warrant. 2.5Accelerated Expiration Date. (a)At any time after the Commencement Date, if all, but not less than all, of the Acceleration Conditions (as defined below) are satisfied, during the Accelerated Period (as defined below), the Company, in its sole discretion, may give a written notice (the “Accelerated Expiration Notice”) to the Holder specifying that the rights to exercise all or a specified part of this Warrant will expire on a date (the “Accelerated Expiration Date”) specified in the Accelerated Expiration Notice, provided that the date so specified shall be at least twenty (20) Trading Days after the date (the “Accelerated Expiration Notice Date”) on which the Company gives of the Accelerated Expiration Notice (but provided thatthe Holder actually receives such Accelerated Expiration Notice no later than the Trading Day immediately after such notice is given by the Company).Notwithstanding the foregoing, if the Acceleration Period Conditions (as defined below) are not satisfied during the period (the “Accelerated Period”) commencing on the Accelerated Expiration Notice Date through and including the Accelerated Expiration Date, the Accelerated Expiration Notice shall be deemed cancelled. (b)The Holder will continue to have the right to exercise this Warrant through and including the Accelerated Expiration Date, as determined in accordance with the provisions, but not thereafter.If the Accelerated Expiration Notice provides that less than all of the outstanding Warrant is subject to such acceleration, any exercise of the Warrant by the Holder on or after the Accelerated Expiration Notice Date shall be applied against such acceleration.7 (c)The term “Acceleration Determination Period” means the consecutive twenty (20) Trading Days ending on the Trading Day immediately before the Accelerated Expiration Notice Date. (d)The term “Acceleration Conditions” means that, as of the Accelerated Expiration Notice Date, each of (and not less than all of) the following conditions has been satisfied: (i) there is no Event of Default (as that term is defined in the Debenture, but the existence of such Event of Default shall be determined without regard to the passage of time or the giving of notice or both as may be provided in the Debenture); (ii) the VWAP is at least one hundred fifty percent (150%) of the Exercise Price as in effect on the Issue Date (as the same may be adjusted for adjusted pursuant to the provisions of Section 6 hereof other than pursuant to Section 6.4 hereof); and (iii) the Company shall have duly issued, and the Holder shall have timely received, the Accelerated Expiration Notice. (e)The term “Acceleration Period Conditions” means that, at all times during the Acceleration Period, each of (and not less than all of) the following conditions has been satisfied: (i) there is no Event of Default (as that term is defined in the Debenture, but the existence of such Event of Default shall be determined without regard to the passage of time or the giving of notice or both as may be provided in the Debenture); and (ii) the Company has issued all Warrant Shares for all Warrant exercises by the Holder within two (2) Trading Days after the relevant Delivery Date. 3.Reservation of Shares.The Company hereby agrees that,at all times during the term of this Warrant, there shall be reserved for issuance upon exercise of this Warrant, one hundred percent (100%) of the number of shares of its Common Stock as shall be required for issuance of the Warrant Shares for the then unexercised portion of this Warrant.For the purposes of such calculations, the Company should assume that the outstanding portion of this Warrants was exercisable in full at any time, without regard to any restrictions which might limit the Holder’s right to exercise all or any portion of this Warrant held by the Holder. 4.Mutilation or Loss of Warrant.Upon receipt by the Company of evidence satisfactory to it of the loss, theft, destruction or mutilation of this Warrant, and (in the case of loss, theft or destruction) receipt of reasonably satisfactory indemnification, and (in the case of mutilation) upon surrender and cancellation of this Warrant, the Company will execute and deliver a new Warrant of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant shall thereupon become void. 5.Rights of the Holder.The Holder shall not, by virtue hereof, be entitled to any rights of a stockholder in the Company, either at law or equity, and the rights of the Holder are limited to those expressed in this Warrant and are not enforceable against the Company except to the extent set forth herein. 6.Protection Against Dilution and Other Adjustments. 6.1Adjustment Mechanism.If an adjustment of the Exercise Price is required pursuant to this Section 6 (other than pursuant to Section 6.4), the Holder shall be entitled to purchase such number of shares of Common Stock as will cause (i) (x) the total number of shares of Common Stock Holder is entitled to purchase pursuant to this Warrant following such adjustment, multiplied by (y) the adjusted Exercise Price per share, to equal the result of (ii) (x) the dollar amount of the total number of shares of Common Stock Holder is entitled to purchase before adjustment, multiplied by (y) the total Exercise Price before adjustment. 6.2Capital Adjustments.In case of any stock split or reverse stock split, stock dividend, reclassification of the Common Stock, recapitalization, merger or consolidation (where the Company is not the surviving entity), the provisions of this Section 6 shall be applied as if such capital adjustment event had occurred immediately prior to the date of this Warrant and the original Exercise Price had been fairly allocated to the stock resulting from such capital adjustment; and in other respects the provisions of this Section shall be applied in a fair, equitable and reasonable manner so as to give effect, as nearly as may be, to the purposes hereof.A rights offering to stockholders shall be deemed a stock dividend to the extent of the bargain purchase element of the rights.The Company will not effect any consolidation ormerger,unless prior to the consummation thereof, the successor or acquiring entity (if other than the Company) and, if an entity different from the successor or acquiring entity, the entity whose capital stock or assets the holders of the Common Stock of the Company are entitled to receive as a result of such consolidation ormerger assumes by written instrument the obligations under this Warrant (including under this Section 6) and the obligations to deliver to the holder of this Warrant such shares of stock, securities or assets as, in accordance with the foregoing provisions, the holder may be entitled to acquire. 6.3Adjustment for Spin Off.If, for any reason, prior to the exercise of this Warrant in full, the Company spins off or otherwise divests itself of a part of its business or operations or disposes all or of a part of its assets in a transaction (the “Spin Off”) in which the Company does not receive compensation for such business, operations or assets, but causes securities of another entity (the “Spin Off Securities”) to be issued to security holders of the Company, then the Company shall cause (i) to be reserved Spin Off Securities equal to the number thereof which would have been issued to the Holder had all of the
